DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,3,4,8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over FR002415853A1.
FR002415853A1 discloses the use of a converter arrangement for increasing the number of strings on a string instrument, the converter arrangement comprising; a frame with a base plate and a head with string adjustment screws (8); additional strings attached to the base plate and extending to the head where the strings terminate at the adjustment screws which allow the additional strings to be tuned (see figures 1 and 2); means for releasably attaching the converter arrangement to the string side on the string instrument (7-10)(page 2, lines 40-page 3, line 18), wherein the frame (5) comprises a single elongated support member extending from the base plate arranged opposite to the head, and carrying the load of the frame created by the 
FR002415853A1 does not disclose te specific attachment means as recited by the applicant.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in in FR002415853A1 to include the attachment devices as recited by the applicant since these devices are conventional and well known in the art.

Allowable Subject Matter

4.	Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837